Order entered February 10, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01675-CV

   ONE THOUSAND FIVE HUNDRED EIGHTY DOLLARS ($1,580.00) IN LAWFUL
                 UNITED STATES CURRENCY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-02801-2012

                                            ORDER
       Before the Court is appellant’s February 4, 2014 request for leave to proceed in forma

pauperis. The request appears to be in response to our January 17, 2014 letter that the appeal

was subject to dismissal unless, within ten days of the letter, appellant provided written

verification that appellant had either (1) paid or made arrangements to pay for the clerk’s record

or (2) been found to be entitled to proceed without payment of costs.      We DENY the request

without prejudice to appellant’s right to file an affidavit of indigence in compliance with Texas

Rule of Appellate Procedure 20.1. See TEX. R. APP. P. 20.1. Any affidavit filed will be referred

to the trial court for a determination as to the appropriate relief. See TEX. R. APP. P. 20.1(h)(4).

Appellant is cautioned that failure to file, within thirty days from the date of this order, an
affidavit or written verification that appellant has paid or made arrangements to pay for the

record will result in dismissal of the appeal. See TEX. R. APP. P. 37.3(b).




                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE